FILED
                             NOT FOR PUBLICATION                            DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LAURIE MARIE LASKEY,                            No. 08-17740

               Plaintiff - Appellant,            D.C. No. 3:08-cv-03032-WHA

   v.
                                                 MEMORANDUM *
 VERIZON WIRELESS POWER
 PARTNERS, INC.,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                     William H. Alsup, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Laurie Marie Laskey appeals pro se from the district court’s judgment

dismissing her diversity action against Verizon Wireless Power Partners, Inc. for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo. Madison v. Graham, 316 F.3d 867, 869 (9th Cir. 2002). We

affirm.

        The district court did not err because the vague and incomprehensible

allegations in Laskey’s complaint did not comply with Federal Rule of Civil

Procedure 8. See Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)

(explaining that vague allegations are not sufficient to withstand a motion to

dismiss); see also Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (noting

that the district court’s discretion to deny leave to amend is particularly broad

where it has afforded plaintiff one or more opportunities to amend).

        We do not consider Laskey’s arguments raised for the first time on appeal.

See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

        Laskey’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                2                                     08-17740